Citation Nr: 0920396	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to November 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and June 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and awarded a 50 percent 
disability rating for major depressive disorder, effective 
July 29, 2003.  

In May 2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

Since July 29, 2003, the Veteran's major depressive disorder 
has been productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect, panic attacks more than once 
per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

Since July 29, 2003, the criteria for a rating in excess of 
50 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 30 percent disability rating is assigned for a mental 
disorder (including major depressive disorder) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Veteran's service treatment records reflect that he was 
hospitalized in October 1960 when he ingested a large 
quantity of Thorazine after a drinking spree.  He was at 
first diagnosed with schizophrenic reaction, however, these 
symptoms subsided after a few days.  The diagnosis then 
became passive dependency reaction.  Following this incident, 
a medical board review of the Veteran's condition lead to the 
conclusion that he was no longer fit for military service, 
and, in November 1960, he was released from active duty.  

The first clinical record relating the Veteran's psychiatric 
disabilities is a December 2003 VA examination.  At that 
time, the Veteran reported that he had witnessed disturbing 
events while in the Navy, where he worked in the psychiatric 
unit of a Navy hospital.  He stated that there were times 
when the patients plotted to escape, and that he had to 
defend himself from attacks.  He reported that he felt sad, 
hopeless, and helpless in service and had attempted suicide 
four times.  He reported that he had not had any further 
treatment for his mental health until the 1970's when he was 
hospitalized for depression.  His depression had been with 
him since he was young, and continued throughout his life.  
He was taking anti-depressant medication prescribed by his 
primary care physician, and stated he was ashamed to ask for 
help from a mental health professional.  He stated that his 
depression had affected his marriage, and that he did not 
like to socialize.  He had symptoms of irritability, 
insomnia, and worrying.  His hands consistently shook, which 
lead him to quit his job a few years previously.

Mental status examination revealed no gait disturbance or 
psychomotor abnormality.  His speech was normal in rate and 
tone.  His thoughts were goal-oriented, but his mood was 
depressed.  His affect was often inappropriate, as he would 
smile and laugh as he talked about painful situations.  He 
appeared somewhat ill-eased.  There was no gross impairment 
of his memory or cognition.  He was fully alert and oriented.  
His insight and judgment were fair to poor. 

In regard to his personal history, the Veteran reported that 
he had a lot of rage at his stepfather growing up.  He 
maintained little contact with his biological father, who had 
a history of alcoholism.  The Veteran had been married for 22 
years.

Based upon the above, the Veteran was diagnosed with major 
depressive disorder, recurrent, with a history of being 
severe, without psychosis or lethality.  He was also 
diagnosed with generalized anxiety disorder.  His axis II 
diagnosis was borderline personality traits.  His primary 
stressors were determined to be moderate, however, his 
financial and employment stressors were determined to be 
moderate to severe.  He was assigned a GAF score of 45. 

VA clinical records dated from April 2004 to June 2004 
demonstrate that the Veteran voluntarily admitted himself to 
a psychiatric facility shortly after his mother's death.  On 
admission, he reported that he had had suicidal ideations on 
his way to the hospital, but denied any homicidal ideations.  
The Veteran was diagnosed with depressive disorder, not 
otherwise specified.  He was noted to have multiple medical 
problems.  He stated that he felt safe at the facility.  He 
reported that he was taking anti-depressants.  During the 
course of his hospitalization, which was approximately one 
month, he was prescribed anti-depressant medication and 
therapy sessions.  On discharge evaluation in May 2004, the 
examiner felt that the Veteran was not yet ready to be 
discharged; however, the Veteran decided it was in his best 
interest to leave the hospital.  

In May 2004 the Veteran completed a screening and intake 
evaluation for admission to a private psychiatric facility.  
He reported that his anxiety had become worse since his 
mother's death.  He stated that he had seen patients commit 
suicide while he was in service, which greatly affected him. 

Mental status examination revealed that he was dressed 
appropriately, and appeared sad, anxious, and depressed.  He 
was oriented to time, place, and person.  His senses were 
clear and alert.  His thought content was relevant, but he 
appeared suicidal, paranoid, and his ideas were flighty.  He 
had no memory impairment and his intellect was within normal 
limits.  

Based upon the above, he was assessed as suffering from major 
depressive disorder and generalized anxiety.  His medical 
problems included emphysema, heart disease, chronic 
obstructive pulmonary disease, an ulcer, arthritis, and 
orthopedic problems, which contributed to his depression.  
However, it is unclear from the record whether the Veteran 
actually spent time as a patient of this facility, as further 
release of the records was not possible.  Although the RO 
requested the Veteran to submit a special release for these 
records, no release appears to have been submitted by the 
Veteran. 

In a July 2004 statement, the Veteran reported that he still 
had nightmares from what he experienced while working at the 
Navy psychiatric hospital in service.  He stated that he left 
the VA psychiatric facility in May 2004 because he was re-
visited with these memories and it was too much for him to 
handle.

In October 2006, the Veteran was admitted to a private 
psychiatric facility by his daughter on an involuntary basis.  
At that time, his daughter reported that he was not taking 
his medications or taking care of his hygiene and personal 
needs.  He would yell at his family members, to the point of 
possible assault.  He had made suicidal comments.  He was 
found to be acutely intoxicated prior to admission, and 
engaging in uncooperative and inappropriate behavior.   
On mental status examination, he appeared older than his age.  
He was disheveled and had poor hygiene.  He was restless and 
anxious, with a tremor noted in his upper extremities.  His 
speech was regular, except for moments when he spoke so 
softly it was difficult to hear him.  His speech was coherent 
with no indication of a thought disorder.  He denied any 
suicidal or homicidal ideations, and felt that he did not 
need to be hospitalized.  He appeared somewhat disoriented 
and confused, which was considered possibly due to his 
intoxicated state.  He had poor insight as to his problems.  
The Veteran reported that he was not sleeping well and lacked 
energy. 

With regard to his personal history, the Veteran was living 
with his wife, daughter, and son-in-law.  All but his 
daughter suffered from disabilities.  He reported that he 
drank a "couple of liters" of alcohol per day.  

During the course of hospitalization, he was closely observed 
due to a possible aptitude for suicide.  He was noted to have 
responded to treatment during his stay.  On discharge that 
same month, he was found to be much improved.  He was calm 
and cooperative and appreciated the help he had received.  He 
displayed insight into his problems and his behavior was 
appropriate.  His discharge diagnosis was alcohol 
intoxication, alcohol withdrawal, alcohol dependence, alcohol 
induced psychotic disorder with delusions, and major 
depressive disorder, recurrent, severe, without psychotic 
features.  Based upon his course of treatment, he was 
assigned a GAF score of 15 upon admission, and a GAF score of 
50 upon discharge.  

VA treatment records dated from September 2007 to December 
2007 demonstrate that the Veteran sought psychiatric 
treatment.  In September 2007, he stated that he was 
frequently depressed and had started to drink more.  He 
reported that his depressive episodes lasted for weeks or 
months.  Every now and then, he would experience a few days 
of feeling very high, at which time he was able to feel happy 
and be active and complete many projects.  However, during 
these episodes he also did not sleep.  Once the episode 
ended, he would fall deeper into depression.  

Mental status examination revealed that the Veteran was not 
in apparent distress.  He was able to interact well during 
the interview.  He was unkempt and displayed poor hygiene, 
but was appropriately dressed.  His mood was depressed, with 
a flat affect.  There was no psychomotor agitation, 
retardation, or involuntary movements.  He was cooperative, 
with good eye contact.  His thought content was appropriate 
and he displayed no suicidal or homicidal ideations.  He was 
alert and able to concentrate.  Judgment and insight were 
fair.

With regard to his personal history, the Veteran reported 
that he had a rough childhood and had been physically abused 
by his parents.  He stated that, with his daughter, he took 
care of his bed-ridden wife and bed-ridden son-in-law.   He 
stated that he had been drinking alcohol since he was a 
teenager, and he was trying to quite smoking.

With regard to his legal history, he reported that he had 
been imprisoned in the 1970's for theft, but that he had been 
transferred to a psychiatric facility. 

Based upon the above, the examiner diagnosed the Veteran with 
bipolar II disorder, current episode depressed, moderate 
without psychotic features.  Major depressive disorder by 
history.  Alcohol dependence, rule out alcohol induced mood 
disorder.  Nicotine dependence in partial full remission.  He 
was assigned a GAF score of 60.  

On December 2007 follow-up for medication management and 
supportive psychotherapy, the Veteran reported that his mood 
was "pretty good."  He reported that he had not used 
tobacco for three months, and denied consuming alcohol. 

Mental status examination revealed that the Veteran's mood 
was better, with good affect.  His speech quality was normal, 
but the rate and volume were below normal.  His thought 
process was logical, coherent, and goal directed.  His 
diagnoses were listed as the same as three months previously, 
and he was again assigned a GAF score of 60.   

On August 2008 VA examination, the Veteran reported  that he 
frequently yelled at his family and threatened to hurt them, 
but had not actually hurt them.  He stated that he had 
engaged in this sort of behavior for many years.  He reported 
that it felt like a "pressure cooker or release valve" when 
he had such an outburst.  He felt like the world was 
collapsing around him and he lacked motivation.  He often 
cried and felt helpless.  He stated that he was seeing a 
psychotherapist for his depression, but was not taking any 
medication for his mental disorders. 

Mental status examination revealed that he was clean, but his 
clothes were disheveled.  His psychomotor was unremarkable.  
He spoke slowly and softly, sometimes at a whisper.  He was 
cooperative and his affect was appropriate.  His mood was 
depressed.  His thought process was evasive.  Thought content 
was unremarkable.  He stated he had trouble sleeping and 
thought too often about his past.  He felt nervous in a crowd 
of people and would often feel the need to "get away."  He 
had no suicidal or homicidal ideations.  He lacked motivation 
to bathe and groom himself, but he was able to complete 
household chores, shopping, dressing, travel, and complete 
recreational activities.  His memory was normal.  He was 
found to be capable of managing his financial affairs.

Based upon the above, the examiner diagnosed the Veteran with 
major depressive disorder, recurrent.  A GAF score of 55 was 
assigned.  The examiner concluded that the Veteran's mental 
disorder did not create a total occupational or social 
impairment.  However, he did display reduced reliability and 
productivity.  The examiner concluded that the Veteran had 
not been adequately treated for depression and that his 
symptoms could be managed with psychotropic medications and 
therapy.  The examiner felt that the severity of the 
Veteran's symptoms had been consistent throughout the 
pendency of the appeal, as he had been non-compliant with 
treatment and had not followed recommended treatment plans. 

In this case, the December 2003 VA examiner assigned a GAF 
score of 45.  In October 2006, he was assigned a GAF score of 
15 upon admission to the psychiatric hospital, and then a 50 
upon discharge.  Then, in September 2007 and December 2007, 
the Veteran was assigned GAF scores of 60.  Finally, on 
August 2008 VA examination, he was assigned a GAF score of 
55.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 
1995).

According to the DSM-IV, GAF scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Although the Board is sympathetic to the Veteran's claim that 
his mental disorder warrants a higher rating, a rating in 
excess of 50 percent is not warranted in this case.  The 
evidence reflects that the Veteran battled with depression 
throughout his lifetime, with multiple commitments to 
psychiatric facilities.  In-between these commitments, he has 
lived at home with his wife, his daughter, and his son-in-
law.  Although his wife and son-in-law are disabled and for 
the most part bedridden, he has been shown to have a good 
relationship with his daughter and has been able to take care 
of the household chores and finances.  He has demonstrated 
that he often feels depressed, as though the world is closing 
in on him, and will then lash out at his family in anger.  
However, he has been able to control himself to the extent 
that he has not physically hurt his family members.  Outside 
of the home, the Veteran is unable to tolerate many social 
environments, but is able to partake in some solitary 
recreational activities.  His multiple medical problems 
contribute to his depression, as does his memories of his 
past - including his time in service and his childhood.  He 
has taken anti-depressants throughout the years, which have 
provided him with some mental relief.  However, at the most 
recent VA examination, he stated that he was no longer taking 
any medication.  His examiner felt that he would benefit from 
anti-depressant medication, which would help him manage his 
symptoms.  His mental state has been shown to be worse when 
he consumed alcohol, at which time his behavior became 
inappropriate and angry.  
The evidence demonstrates that the Veteran's thought process 
and speech has been consistently coherent and within normal 
limits.  His speech has not been shown to be intermittently 
illogical, obscure, or irrelevant.  Although he has 
contemplated suicide, during the pendency of the appeal, he 
has not attempted to commit suicide.  Additionally, he has 
not been shown to engage in obsessional rituals.  In regard 
to his hygiene, he has on a number of occasions been 
described as having fair hygiene and disheveled clothing, 
however, he has always been shown to be appropriately 
dressed.  For these reasons, the Board finds that the 
Veteran's mental disorder fits within the criteria 
contemplated by a 50 percent rating.  In so determining, the 
Board finds it significant that the Veteran's GAF scores have 
been consistently within the 45 to 60 degree range.  While he 
was assigned a GAF score of 15 upon admission to a private 
mental facility in October 2006, he was also found to have 
been acutely intoxicated at the time, and, upon discharge, 
was assigned a score of 50, demonstrating a marked 
improvement more fitting with the scores he has been assigned 
during the pendency of this appeal.  The August 2008 VA 
examiner assigned a GAF score of 55, and further concluded 
that the Veteran's symptoms had been consistent in this 
regard since 2003, when he was granted service connection.  

Based upon the above findings, the Board finds that the 
Veteran's disability approximates a 50 percent disability 
rating for major depressive disorder since July 29, 2003.  In 
the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for a 50 percent rating under DC 9411.  

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
The Veteran has not been shown to have deficiencies in most 
areas, as he was able to maintain full time employment until 
he retired, and he was able to enjoy some solitary leisure 
pursuits.  Nor has he been shown to have obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently.  
He has been shown to be able to maintain effective 
relationships, as he has an intact nuclear family unit, and 
is able to take care of the household chores, finances, and 
tend to his wife, who is bedridden.  Therefore, the Board 
finds that a rating in excess of 50 percent is not warranted 
for the period being rated.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The weight of the 
credible evidence demonstrates that from July 29, 2003, when 
service connection became effective, the Veteran's major 
depressive disorder has continuously been 50 percent 
disabling.  The Board has resolved all reasonable doubt in 
favor of the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).   
However, in this case, there is no indication that the 
applicable rating criteria do not reasonably describe the 
claimant's disability level and symptomatology; as such, 
these criteria are adequate to rate the Veteran's disability.  
Because the Veteran's disability is not "exceptional," that 
is, it does not cause interference with employment beyond 
that contemplated by the rating schedule, and has not 
resulted in frequent periods of hospitalization, there is no 
need to refer this case for consideration of an increased 
rating on an extraschedular basis.

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for major 
depressive disorder arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, afforded 
him a VA examination in December 2003 and in August 2008.  
The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

ORDER

An initial rating in excess of 50 percent for major 
depressive disorder is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


